Case: 20-10694     Document: 00515849497         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        May 5, 2021
                                  No. 20-10694
                               Conference Calendar                    Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Jiminez Vasquez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CR-37-2


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Rafael Jiminez Vasquez has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Vasquez has filed a response and has moved for substitute


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10694      Document: 00515849497          Page: 2    Date Filed: 05/05/2021




                                    No. 20-10694


   counsel. The record is not sufficiently developed to allow us to make a fair
   evaluation of Vasquez’s claim of ineffective assistance of counsel; we
   therefore decline to consider the claim without prejudice to collateral review.
   See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Vasquez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Vasquez’s motion
   for substitute counsel is DENIED as untimely. See United States v. Wagner,
   158 F.3d 901, 902-03 (5th Cir. 1998).




                                           2